                               IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF NORTHERN CALIFORNIA
                                         OAKLAND DIVISION

      Healani Ting,
                                                    No. 4:19-cv-03713-HSG
             Plaintiff,

             vs.
                                                    ORDER FOR
      Andrew Saul,                                  VOLUNTARY REMAND
      Commissioner of Social Security,

             Defendant.



               Based upon the parties’ Unopposed Motion to Voluntary Remand Pursuant to Sentence

        Four of 42 U.S.C.§ 405(G) and for Entry of Judgment, IT IS ORDERED that this case is

        remanded to the Commissioner of Social Security for further proceedings consistent with the

        terms of the Unopposed Motion for Voluntary remand.




DATED: 10/31/2019
                                                            __________________________________
                                                            __
                                                             ___
                                                               _ __
                                                                  ___
                                                                    ____
                                                                      _ ____
                                                                         ___ ____
                                                                         __       _________
                                                                                         __
                                                                                          ___
                                                                                            ____
                                                                                               ___
                                                                                                 ____
                                                                                                    _
                                                            Haywoo
                                                            Haywood
                                                                 o d S. Gilliam, Jr.
                                                            United States District Judge
